               Case 1:18-cv-06426-SHS Document 137 Filed 03/29/21 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MARK COOPER,
                              Plaintiff,
                                                        18-Cv-6426 (SHS)
               v.
 UPSTAIRS, DOWNSTAIRS OF NEW                            OPINION & ORDER
 YORK, INC., MICHAEL GRUMMONS,
 ROBERT DE BENEDICITS, AND PAUL
 GALLUCCIO,
                              Defendants.

SIDNEY H. STEIN, U.S. District Judge.
     Plaintiff Mark Cooper brought this civil rights action against his former employer and
former supervisor alleging that he was discriminated against on the basis of his perceived
sexual orientation in violation of Title VII of the Civil Rights Act of 1964, the New York
State Human Rights Law, and the New York City Human Rights Law. The case went to
trial before a jury, which found in Cooper’s favor solely as to his New York State and New
York City hostile work environment claims against his former supervisor. The jury
awarded Cooper $6,500 in punitive damages pursuant to the New York City Human Rights
Law but did not award him any compensatory damages.
     Cooper now contends that because the jury awarded him punitive damages but no
compensatory damages, he is entitled to a new trial on damages only. (ECF No. 122.) He
also contends that if the Court does not grant his motion for a new trial on damages, he is
entitled to prevailing party attorneys’ fees and costs. (Id.) Defendants also seek attorneys’
fees and costs for their successful defense of Cooper’s Title VII claims. (ECF No. 130.) For
the reasons set forth below, Cooper’s motion for a new trial is denied; Cooper’s motion for
attorneys’ fees and costs is granted; defendants’ motions for attorneys’ fees and expert fees
are denied; and defendants’ motion for costs is granted.

I.   BACKGROUND
   Cooper filed this civil rights action against Upstairs, Downstairs of New York, Inc.;
Michael Grummons; Robert De Benedicits; and Paul Galluccio. Upstairs, Downstairs “does
business as the ‘Townhouse Bar of New York’” (First Am. Compl. (FAC) ¶¶ 6-7, ECF
No. 16), and is described by plaintiff as “a gay environment” (Cooper Dep. 220:3-7). Cooper
was formerly the doorman at the Townhouse Bar. (FAC ¶ 14.) The three individual
               Case 1:18-cv-06426-SHS Document 137 Filed 03/29/21 Page 2 of 12




defendants are all part owners of the establishment. Grummons was Cooper’s direct
supervisor and the primary focus of his allegations.

    Cooper alleged that while employed as a doorman at the Townhouse Bar, Grummons
repeatedly sexually harassed him in violation of federal, New York State, and New York
City anti-discrimination laws. (Id. ¶¶ 59-103.) He claimed that both Grummons and
Upstairs, Downstairs created and maintained a hostile work environment based on their
perception of his gay sexual orientation and that that orientation was a motivating factor in
the decision of Grummons and Upstairs, Downstairs to discharge plaintiff. (Id.) He also
maintained that Grummons ordered him to mop floors, vacuum, and wash windows—
duties not normally assigned to the doorman—in retaliation for Cooper having rejected
Grummons’ repeated and explicit sexual advances. (Id. ¶¶ 50-51.) Cooper sought such
statutory damages as lost wages, back pay, and front pay, as well as $8 million in
compensatory and punitive damages. (ECF No. 131 Ex. K.)

    After approximately one year of discovery proceedings and motion practice before
Judge Gregory Woods—during which several of Cooper’s eleven claims were dismissed by
Judge Woods or withdrawn by Cooper—the action was transferred to this Court.
Defendants made offers of judgment under Federal Rule of Civil Procedure 68 for $50,000
first on March 23, 2019, and again one month later on April 23, 2019. (See Shanahan Supp.
Decl. Exs. A-B, ECF No. 131.) Plaintiff rejected both offers.

    The case went to trial before a jury in early February 2020. During the trial, Cooper
voluntarily dismissed his claims against defendants De Benedicits and Galluccio. (See ECF
No. 120.) Thus, the remaining defendants were Upstairs, Downstairs and Grummons. The
trial testimony focused on Grummons’ statements and actions. On February 5, the jury
found in favor of Cooper solely as to his New York State and New York City hostile work
environment claims against Grummons, and awarded Cooper solely $6,500 in punitive
damages; the jury did not award him any compensatory damages. The jury also rendered a
verdict in favor of defendant Upstairs, Downstairs on each of Cooper’s claims, including his
Title VII claims. (ECF No. 121.)

II. PLAINTIFF’S MOTION FOR A NEW TRIAL IS DENIED
   Cooper now contends that because the jury awarded him punitive damages but no
compensatory damages, he is entitled to a new trial on damages only.

    The U.S. Court of Appeals for the Second Circuit has held that a plaintiff suing under
Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq., may recover limited
statutory punitive damages absent an award of either nominal damages or compensatory
damages. Cush-Crawford v. Adchem Corp., 271 F.3d 352, 357 (2d Cir. 2001). Under the New


                                              2
               Case 1:18-cv-06426-SHS Document 137 Filed 03/29/21 Page 3 of 12




York State Human Rights Law (“NYSHRL”) juries cannot award punitive damages absent a
finding of some compensatory injury. See Virgilio v. City of New York, 407 F.3d 105, 117 (2d
Cir. 2005); Thoreson v. Penthouse Int’l, 80 N.Y.2d 490 (1992); Hubbell v. Trans World Life Ins.
Co., 50 N.Y.2d 899 (1980). However, whether a jury may award punitive damages without
also awarding compensatory damages under the New York City Human Rights Law
(“NYCHRL”) is unsettled in this district and circuit.

     The plain language of the New York City Human Rights Law does not expressly
establish whether punitive damages are available absent an award of compensatory
damages; in addition, no state legislation precludes such a recovery. See N.Y.C. Admin.
Code § 8-126. To the Court’s knowledge, no New York state court has directly addressed
this issue.

     This Court concludes that a jury may award punitive damages under the NYCHRL
absent the issuance of compensatory damages. The First Department of the Appellate
Division, New York Supreme Court, has specifically held that the City has authority under
the state constitution to create a private cause of action for unlawful discrimination with
punitive damages as a remedy, which was not inconsistent with the State human rights law.
Bracker v. Cohen, 204 A.D.2d 115 (1st Dep’t 1994). Moreover, as that court later pointed out,
“[t]he State and City Human Rights Laws apply the same Federal standards for
determining quid pro quo and hostile environment sexual harassment claims, and differ only
in that the City law allows for the recovery of punitive damages.” Walsh v. Covenant House,
244 A.D.2d 214 (1st Dep’t 1997).

    The fact that the City, unlike the state, specifically opted to allow for recovery of
punitive damages in cases brought under the NYCHRL is revealing. So is the fact that New
York state appellate courts have affirmed judgments in which the ratio between punitive
damages and compensatory was notably high. See, e.g., Diggs v. Oscar De La Renta, LLC, 94
N.Y.S.3d 574 (2d Dep’t 2019) (affirming jury award to former employee of $2,940 in
compensatory damages and $28,500 in punitive damages for employment discrimination
on the basis of race in violation of the NYSHRL and NYCHRL). That certainly supports the
conclusion that an award of punitive damages under the NYCHRL is not contingent on an
award of compensatory damages.

    Indeed, this Court specifically instructed the jury that “[p]unitive damages are not
available in employment discrimination cases brought under New York State Human
Rights Law, but they are recoverable under the New York City [Human Rights Law], which
offers broader protection than the New York State Human Rights Law.” (Jury Charge at 22.)
While the jury found that defendant Grummons violated both New York State and New
York City human rights laws, it awarded punitive damages, as per the Court’s charge,


                                               3
               Case 1:18-cv-06426-SHS Document 137 Filed 03/29/21 Page 4 of 12




solely under New York City law. Cooper contends that “[while] the Court instructed the
jury on compensatory and punitive damages[,] [it] did not provide direction as to whether
the jury needed to find compensatory before finding punitive damages.” (Pl.’s Mem. at 4,
ECF No. 123.) But absent specific authority dictating that compensatory damages are
prerequisites to the award of punitive damages under the NYCHRL, there was no reason
for the Court to make such an instruction and none was requested.

     Here, Cooper believes the Second Circuit’s decision in Action House, Inc. v. Koolik, 54
F.3d 1009 (2d Cir. 1995), entitles him to a new trial. He is incorrect. Action House is clearly
distinguishable. First, that case involved simply New York common law claims, and not, as
here, New York City laws. Second, each of the three panel judges in Action House wrote
separate opinions that reflected little agreement. Last, one of the judges noted that the jury
charge was susceptible to the interpretation that the jury was being instructed to award
either compensatory or punitive damages.

    The Court denies plaintiff’s request for a new trial on damages.

III. PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES AND COSTS

    A. Legal Standard
     The NYCHRL provides that a court, “in its discretion, may award the prevailing party
reasonable attorney's fees, expert fees and other costs.” N.Y.C. Admin. Code § 8-502(g).
Here, plaintiff is the “prevailing party” for purposes of the NYCHRL, see Hensley v.
Eckerhart, 461 U.S. 424, 433 (1983), since the prevailing party is the party who “succeed[s] on
any significant issue in litigation which achieves some of the benefit the part[y] sought in
bringing suit.” Plaintiff sought $8 million in compensatory and punitive damages (see
Shanahan Supp. Decl. Ex. K ¶ 2(b)), but even though “[p]laintiff lost on the vast majority of
[his] claims and recovered just a fraction of the damages [he] sought, [his] limited success
does not affect [his] status as a ‘prevailing party.’” Marchuk v. Faruqi & Faruqi LLP, 104 F.
Supp. 3d 363, 367 (S.D.N.Y. 2015). Cooper seeks $61,075 in attorneys’ fees and costs of
$8,537. (See Pl.’s Mem. at 12.) Thus, Cooper is entitled to costs and his “reasonable
attorney’s fees” as the prevailing party pursuant to the NYCHRL. However, because
plaintiff rejected defendant’s Rule 68 Offer of Judgment and later obtained a judgment that
was less favorable than the offer he rejected, his claims must be adjusted accordingly.

   “Ordinarily, the starting point for calculating a fee award is the lodestar method, which
multiplies the number of hours the prevailing party’s attorney expended on the case by the




                                               4
               Case 1:18-cv-06426-SHS Document 137 Filed 03/29/21 Page 5 of 12




reasonable hourly rate charged for similar work by attorneys of like skill in the
jurisdiction.” Marchuk, 104 F. Supp. 3d at 366 (citing Perdue v. Kenny A., 559 U.S. 542 (2010)).

     However, “the evaluation of reasonable attorneys’ fees and the cutting of fees . . . lie
within the sound discretion of the court,” Shannon v. Fireman's Fund Ins. Co., 156 F. Supp. 2d
279, 298 (S.D.N.Y. 2001), and the lodestar may be adjusted “in light of more subjective
factors, such as the risk of the litigation, the complexity of the issues, and the skill of the
attorneys.” N.Y. State Ass'n for Retarded Children, Inc. v. Carey, 711 F.2d 1136, 1140 (2d Cir.
1983). In addition, the “presumptively reasonable fee may be reduced to account for a
plaintiff’s limited success.” Castillo v. Time Warner Cable, 2013 WL 1759558, at *3 (S.D.N.Y.
Apr. 24, 2013) (internal quotation marks and citation omitted).

    B. Rule 68 Offers of Judgment
    Federal Rule of Civil Procedure 68 provides in relevant part that:

       [A] party defending against a claim may serve on an opposing party an offer
       to allow judgment on specified terms, with the costs then accrued. . . . If the
       judgment that the offeree finally obtains is not more favorable than the
       unaccepted offer, the offeree must pay the costs incurred after the offer was
       made.

    Rule 68 is “a cost-shifting [mechanism] designed to encourage settlements without the
burdens of additional litigation.” Stanczyk v. City of New York, 752 F.3d 273, 280 (2d Cir.
2014). Thus,

       a prevailing plaintiff may not recover from the defendant attorney’s fees and
       costs accrued after an Offer of Judgment is served if the Offer exceeds the
       sum of the plaintiff's ultimate recovery plus the amount of fees and costs
       accrued by the plaintiff as of the time of the Offer.

Townsend v. Benjamin Enters., Inc., 679 F.3d 41, 58 (2d Cir. 2012) (citing Marek v. Chesny, 473
U.S. 1, 11-12 (1985)).

    Here, defendants served Cooper with a Rule 68 Offer of Judgment on March 23, 2019 in
the amount of $50,000 plus “legitimate and reasonable costs to date.” (Shanahan Supp. Decl.
Ex. A.) The offer stated that the “amount of 50,000.00 [would] be paid to the Office of Child
Support Enforcement, the United States Treasury, New York State Department of Taxation
and Finance and Department of Health and Human Services, Medicare-Medicaid Fraud
Enforcement Office, on behalf of Plaintiff Mark Cooper.” (Id.) Defense counsel claims that
since Cooper has outstanding child support and tax liens in excess of $6,095 plus
accumulated statutory interest (see Shanahan Reply. Decl. ¶¶ 5-8, ECF No. 129), defendants



                                               5
                Case 1:18-cv-06426-SHS Document 137 Filed 03/29/21 Page 6 of 12




could not transmit funds directly to Cooper without violating both New York state and
federal law (Shanahan Opp’n Decl. ¶¶ 12-39, ECF No. 126). Plaintiff asserts that he rejected
that offer, “as it was not to [his] benefit but to the benefit of third parties.” (Pl.’s Mem. at 9.)

   Defendants subsequently made another offer pursuant to Rule 68 on April 23, 2019,
which plaintiff also rejected. That offer stated:

       Pursuant to Rule 68 of the Federal Rules of Civil Procedure, Defendants offer
       to allow judgment to be taken against Upstairs, Downstairs of New York,
       Inc., in the amount of $50,000.00, fifty-thousand dollars. The offer of
       judgment includes interest, attorney’s fees, and costs accrued to the date of
       acceptance. This offer of judgment is made for the purposes specified in Rule
       68 and is not to be construed as an admission of liability or that the plaintiff
       has suffered any damages.

(Cabeceiras Supp. Decl. ¶ 8, ECF No. 124.) Plaintiff now contends that the April 23rd Rule
68 Offer of Judgment was “confusing” and “defective” (Pl.’s Mem. at 10.), because “the
plain text . . . is for judgment against Upstairs, Downstairs of New York, Inc. exclusively,”
but only Grummons was found liable (Id. at 9).

     This Court finds that offer to be neither confusing nor defective. First, the offer itself
states that it was made on behalf of all defendants, not just Upstairs, Downstairs. Second,
the text of Rule 68 counsels against Cooper’s proposed reading. Rule 68(a) permits “a party
defending against a claim [to] serve on an opposing party an offer to allow judgment on
specified terms, with the costs then accrued.” Fed. R. Civ. P. 68(a). As the Second Circuit
has explained,

       Nothing in this language appears to require that the defending party’s (or
       parties’) offer must permit taking judgment against every defending party.
       To the contrary, the Rule provides the defending party with discretion to
       ‘allow judgment on specified terms,’ terms which we believe need not
       include taking judgment against each defendant.

Stanczyk, 752 F.3d at 283. In Stanczyk v. City of New York, plaintiff sued the City of New York
and several police officers under 42 U.S.C. § 1983 for using excessive force against her in the
course of arresting her. Prior to trial, the defense counsel served plaintiff with a Rule 68
Offer of Judgment offering to allow Stanczyk to take a judgment against the City of New
York for $150,001, plus fees and costs. Plaintiff rejected that offer. The action went to trial




                                                 6
                Case 1:18-cv-06426-SHS Document 137 Filed 03/29/21 Page 7 of 12




before a jury, which awarded plaintiff $55,000 in compensatory damages and $2,000 in
punitive damages against each officer. Id. at 275-77.

     On appeal, Stanczyk argued that the Rule 68 offer was ineffective because by its terms,
it applied to a judgment against the City, but not against the officers. 1 However, the trial
court and the Second Circuit both agreed that the offer “as a practical matter, ‘applied to all
defendants.’” Id. at 283. There is no reason to think otherwise here, and Cooper submits no
reasoning apart from an inference that the words of the offer itself applies only to an award
to Upstairs, Downstairs but not to an award to Grummons. Just as in Stanczyk, this Court
rejects that interpretation of the Rule 68 offer. See also Rivero v. Cach, LLC, et al., 2014 WL
4258364, at *1 (E.D.N.Y., Aug. 27, 2014) (“The Court of Appeals [in Stanczyk] held that the
Rule 68 offer was valid, finding that the fact that an offer does not provide for judgment as
to each potentially liable defendant does not render it inoperable for Rule 68 purposes.”)

     Because this Court finds that the second Rule 68 Offer of Judgment is operative, and
Cooper’s ultimate recovery was less favorable than the $50,000 offer, Cooper is not entitled
to collect costs or fees accrued after April 23, 2019. Cooper’s records indicate pre-offer costs
of $1,833 (see Cabeceiras Supp. Decl. Ex. B), and pre-offer attorneys’ fees of $26,750 (see id.
Ex. A).

    C. Reasonable Hourly Rate
    Cooper seeks an hourly rate of $250 for his counsel (Cabeceiras Supp. Decl. ¶ 5),
Alexander Cabeceiras, a managing attorney in the Derek Smith Law Group, PLLC, as
consistent with the prevailing hourly rates charged by attorneys in this district. See Simmons
v. N.Y.C. Transit Auth., 575 F.3d 170, 174 (2d Cir. 2009); Echevarria v. Insight Med., P.C., 102 F.
Supp. 3d 511, 518 (S.D.N.Y. 2015). The Court finds the $250 hourly rate reasonable for an
attorney such as Cabeceiras, who was admitted to practice in 2017.

    D. Reasonable Number of Hours
     “Applications for fee awards should generally be documented by contemporaneously
created time records that specify, for each attorney, the date, the hours expended, and the
nature of the work done.” Kirsch v. Fleet St., Ltd., 148 F.3d 149, 173 (2d Cir. 1998). A party
seeking attorney’s fees should “make a good faith effort to exclude from a fee request hours
that are excessive, redundant, or otherwise unnecessary, just as a lawyer in private practice
ethically is obligated to exclude such hours from his fee submission.” Hensley, 461 U.S. at


1“[B]y its own terms, the Offer limits judgment to the City: ‘defendant City of New York hereby offers to
allow plaintiff Anna Stancyk [sic] to take judgment against it in this action for the total sum of One
Hundred Fifty Thousand and One ($150,001.00) Dollars’” Stanczyk, 752 F.3d at 283 (emphasis in original).


                                                    7
                 Case 1:18-cv-06426-SHS Document 137 Filed 03/29/21 Page 8 of 12




434 (1983). Ultimately, however, the Court does not make “an ex post facto determination
of whether attorney hours were necessary to the relief obtained.” Grant v. Martinez, 973 F.2d
96, 99 (2d Cir. 1992). Instead, the relevant inquiry is “whether, at the time the work was
performed, a reasonable attorney would have engaged in similar time expenditures.” Id.

     Cabeceiras has provided billing records that contain entries for the hours he worked on
this matter, including the date, hours expended, and nature of the work completed. (See
Cabeceiras Supp. Decl. ¶ 4.) Plaintiff is seeking fees for a total of 244 hours (see id.), which
are comparable to other hours expended on similar civil rights cases, see Echevarria, 102 F.
Supp. 3d at 520. However, because Cooper rejected defendants’ second Rule 68 Offer of
Judgment, the Court is accepting only those hours billed prior to that offer, which amounts
to 107 hours in this case.

    E.   Costs
    Although Cooper seeks $8,537 in costs (Cabeceiras Supp. Decl. Ex. A), defendants
object to this amount because it exceeds the total jury verdict of $6,500. (See Shanahan
Opp’n Decl. ¶ 49.) That fact is not relevant to the Court’s award. Pursuant to Rule 68(d), the
Court awards plaintiff $1,833 in costs, including $750 in expert fees, incurred prior to
defendants’ Rule 68 offer of April 23, 2019.

    F.   Plaintiff’s Failed Claims
     “When a plaintiff has . . . prevailed on fewer than all of [her] claims, the most important
question in determining a reasonable fee is whether the failed claim was intertwined with
the claims on which [she] succeeded.” LeBlanc-Sternberg v. Fletcher, 143 F.3d 748, 762 (2d Cir.
1998). In this case, Cooper brought claims against the four defendants for Title VII hostile
work environment, NYSHRL hostile work environment, NYCHRL hostile work
environment, Title VII retaliation, NYSHRL retaliation, and NYCHRL retaliation. Plaintiff
succeeded against only one defendant, Michael Grummons, on only two of these claims—
hostile work environment under both the NYSHRL and NYCHRL. As in Marchuk, Cooper’s
successful claims “involved many of the same operative facts as the failed . . . claims, but
the legal theories differed significantly.” Marchuk, 104 F. Supp. 3d at 369.

     The billing records of the Derek Smith Law Group do not specify how much of its work
relates to plaintiff’s failed claims, but in exercising its discretion to award fees, “the district
court is not obligated to undertake a line-by-line review of [the prevailing party’s] extensive
fee application.” Marion S. Mishkin Law Office v. Lopalo, 767 F.3d 144, 150 (2d Cir. 2014).
Rather, it may “use a percentage deduction as a practical means of trimming fat.” McDonald




                                                 8
                 Case 1:18-cv-06426-SHS Document 137 Filed 03/29/21 Page 9 of 12




ex rel. Prendergast v. Pension Plan of the NYSA-ILA Pension Tr. Fund, 450 F.3d 91, 96 (2d Cir.
2006).

     Here, it is relevant that Cooper recovered only a fraction of the damages he sought. See
Farrar v. Hobby, 506 U.S. 103, 114-15 (1992) (“Where recovery of private damages is the
purpose of . . . civil rights litigation, a district court, in fixing fees, is obligated to give
primary consideration to the amount of damages awarded as compared to the amount
sought. . . . Such a comparison promotes the court’s central responsibility to make the
assessment of what is a reasonable fee under the circumstances of the case.” (internal
quotation marks omitted)); Barfield v. N.Y.C. Health & Hosp. Corp., 537 F.3d 132, 152 (2d Cir.
2008) (“[T]he most critical factor in a district court’s determination of what constitutes
reasonable attorney’s fees in a given case is the degree of success obtained by the plaintiff.”
(internal quotation marks omitted)). Cooper originally sought $8 million in compensatory
and punitive damages (see Shanahan Aff. Ex. K ¶ 2(b)), but received an award of only
$6,500 in punitive damages. Because Cooper’s recovery was significantly less than the
amount he sought, and because he prevailed against only one of four defendants on only
two claims in a case containing a wide array of claims primarily against all four defendants,
the Court reduces Cooper’s pre-offer fees of $26,750 by 80%, yielding a fee award of $5,350.

    G. Plaintiff’s Award
    As the prevailing party, for the reasons set forth above, Cooper is entitled to receive
$5,350 in attorneys’ fees and $1,833 in costs.

IV. DEFENDANTS’ MOTION FOR ATTORNEYS’ FEES AND COSTS

    A. Fees and Costs Pursuant to Rule 68
     As discussed above, Cooper is barred from recovering attorneys’ fees and costs
incurred after defendants’ Rule 68 offer of April 23, 2019. Defendants claim that, in addition
to barring Cooper’s recovery, Rule 68 further requires that Cooper pay defendants’ costs and
fees incurred after that date. 2 (See Defs.’ Mem. at 1, ECF No. 133.) Rule 68(d) instructs that
where “the judgment that the offeree [here, Cooper] finally obtains is not more favorable
than the unaccepted offer, the offeree must pay the costs incurred after the offer was made.”
Fed. R. Civ. P. 68(d). As Cooper’s ultimate recovery was substantially less favorable than
defendants’ unaccepted offer, the plain language of Rule 68 requires that Cooper pay


2Defendants claim that these costs and fees should be calculated from the date of their first Rule 68 Offer
of Judgment of March 23, 2019. (Defs’ Mem. at 2-3.) However, having found that the Rule 68 offer of April
23, 2019, is operative, see Section III.B., supra, the Court calculates defendants’ costs and fees from that
date.


                                                     9
                Case 1:18-cv-06426-SHS Document 137 Filed 03/29/21 Page 10 of 12




defendants’ post-offer costs. See Stanczyk, 752 F.3d at 281 (holding that Rule 68 requires
prevailing plaintiffs to pay defendants’ post-offer costs, and noting that “every Circuit to
have confronted this question appears to have reached the same conclusion”). Defendants’
records indicate post-offer costs of $2,398, and they are entitled to receive these costs from
Cooper. 3 (See Shanahan Supp. Decl. Ex. F; Shanahan Reply Decl. Ex. Z.)

     Rule 68 does not require, however, that Cooper pay defendants’ post-offer attorneys’
fees—the much more substantial sum of $129,091. (See Shanahan Supp. Decl. Ex. B;
Shanahan Reply Decl. Ex. Z.) The U.S. Supreme Court has held that attorneys’ fees are
includable as “costs,” for Rule 68 purposes, only where those fees are “properly awardable [as
costs] under the relevant substantive statute.” Marek, 473 U.S. at 9 (emphasis added). The
NYCHRL, in turn, allows the Court to award attorneys’ fees only to “the prevailing party.”
N.Y.C. Admin. Code § 8–502(g). This provision, moreover, has been interpreted to mirror
federal civil rights law, see McGrath v. Toys "R" Us, Inc., 3 N.Y.3d 421, 429 (2004), which
allows fee awards to prevailing defendants “only when the plaintiff’s ‘claim was frivolous,
unreasonable, or groundless.’” Parker v. Sony Pictures Entm't, Inc., 260 F.3d 100, 111 (2d Cir.
2001) (quoting Christiansburg Garment Co. v. EEOC, 434 U.S. 412, 422 (1978)); see also 42
U.S.C. § 1988. Here, defendants, as non-prevailing parties—and certainly not subjects of
“frivolous, unreasonable, or groundless” litigation—cannot be “properly award[ed]”
attorneys’ fees consistent with the relevant substantive statute.

     This view—that non-prevailing civil rights defendants may not recover attorneys’ fees
pursuant to Rule 68—has been adopted by virtually every Court of Appeals to consider the
question. See Hescott v. City of Saginaw, 757 F.3d 518, 528 (6th Cir. 2014) (“Over the years,
one appellate court after another has answered that question [whether non-prevailing civil
rights defendants may recover fees] in the negative. . . . Today, we join those circuits[.]”);
Champion Produce, Inc. v. Ruby Robinson Co., 342 F.3d 1016, 1030–31 (9th Cir. 2003); Le v.
Univ. of Pa., 321 F.3d 403, 411 (3d Cir. 2003); Payne v. Milwaukee Cnty., 288 F.3d 1021, 1027
(7th Cir. 2002); EEOC v. Bailey Ford, Inc., 26 F.3d 570, 571 (5th Cir. 1994) (per curiam);
O'Brien v. City of Greers Ferry, 873 F.2d 1115, 1120 (8th Cir. 1989); Crossman v. Marcoccio, 806




3As part of their post-offer costs, defendants also request $5,000 for their expert witness’s “preparation
and testimony” at trial. (Shanahan Supp. Decl. Ex. F.) However, “it is settled law in this Circuit that ‘the
expense of an expert's research and analysis in preparing for trial, as distinguished from producing an
exhibit, is not a recoverable cost.’” Hedru v. Metro-North Commuter R.R., 433 F. Supp. 2d 358, 360 (S.D.N.Y.
2006) (quoting In re Air Crash Disaster at John F. Kennedy Int'l Airport, 687 F.2d 626, 631 (2d Cir. 1982)).
Accordingly, the Court does not award defendants these costs.


                                                    10
                Case 1:18-cv-06426-SHS Document 137 Filed 03/29/21 Page 11 of 12




F.2d 329, 334 (1st Cir. 1986). But see Jordan v. Time, Inc., 111 F.3d 102, 105 (11th Cir. 1997)
(holding to the contrary without analysis). 4

     Though the Second Circuit has not passed directly on this issue, it has strongly
endorsed the prevailing reasoning in dicta. In Stanczyk, after holding that Rule 68 requires a
prevailing plaintiff to pay the defendant’s post-offer costs, the Second Circuit cautioned
that “our conclusion in no way dictates that a prevailing plaintiff . . . would be liable for a
defendant’s post-offer attorney’s fees.” See Stanczyk, 752 F.3d at 282. Citing Marek’s
restriction of such fee awards to those “properly awardable under the relevant substantive
statute,” the panel noted that “we cannot conceive of a situation in which attorney's fees
could be properly awardable to a non-prevailing defendant under Rule 68 in a civil rights
action.” Id. (quoting Marek, 473 U.S. at 9).

    Indeed, holding otherwise would undermine the plaintiff-protective purposes of state
and federal civil rights law. See, e.g., Christiansburg Garment Co. v. EEOC, 434 U.S. 412, 418
(1978) (“[T]he [civil rights] plaintiff is the chosen instrument of Congress to vindicate ‘a
policy that Congress considered of the highest priority.’” (quoting Newman v. Piggie Park
Enterprises, Inc., 390 U.S. 400, 402 (1968))); Chauca v. Abraham, 30 N.Y.3d 325, 333 (2017)
(“[T]his Court has acknowledged that all provisions of the NYCHRL must be construed
‘broadly in favor of discrimination plaintiffs, to the extent that such a construction is
reasonably possible.’” (quoting Albunio v. City of New York, 16 N.Y.3d 472, 477-78 (2011))).
As the present case demonstrates, if Rule 68 compelled prevailing civil rights plaintiffs to
pay defendants’ oft-significant post-offer attorneys’ fees—despite underlying statutes
preventing even prevailing defendants from recovering such fees in non-frivolous suits—the
“chilling effect on the initiation of civil rights actions [would] attain glacial magnitude.”
Crossman, 806 F.2d at 333. This Court thus adopts the “popular understanding of Rule 68,”
Seidman v. Authentic Brands Grp. LLC, No. 19-Cv-8343 (LJL), 2020 WL 1922375, at *4




4Though these cases all dealt with fee awards in the context of federal civil rights claims, because “[t]he
standards for awarding attorneys’ fees under the NYCHRL mirror those that govern such awards in
federal civil rights cases,” Tate v. Levy Rest. Holdings, LLC, 150 F. Supp. 3d 245, 249 (E.D.N.Y. 2015), the
analysis here is the same.


                                                     11
              Case 1:18-cv-06426-SHS Document 137 Filed 03/29/21 Page 12 of 12




(S.D.N.Y. Apr. 21, 2020), and holds that a non-prevailing civil rights defendant may not
recover attorneys’ fees incurred after a rejected Rule 68 Offer of Judgment.

    B. Fees Pursuant to 42 U.S.C. § 1988 and 28 U.S.C. § 1927
    Defendants also seek fees and costs for their successful defense of plaintiff’s Title VII
claims pursuant to 42 U.S.C. § 1988 and 28 U.S.C. § 1927. (See Defs.’ Mot., ECF No. 130.)

     42 U.S.C. § 1988 provides that “a district court in its discretion may award attorney's
fees to a prevailing defendant in a Title VII case upon a finding that the plaintiff's action
was frivolous, unreasonable, or without foundation, even though not brought in subjective
bad faith.” Christiansburg Garment Co., 434 U.S. at 421. The Court finds that this action was
not so “frivolous, unreasonable, or without foundation” as to warrant the award of fees.
Indeed, the jury found that Cooper had prevailed by a preponderance of the evidence on
his state and city hostile work environment claims.

    Similarly, 28 U.S.C. § 1927 provides that an attorney who “unreasonably and
vexatiously” multiplies the proceedings “may be required . . . to satisfy personally the
excess costs, expenses, and attorneys’ fees reasonably incurred because of such conduct.” 28
U.S.C. § 1927. The Court also declines to award fees to defendants under 28 U.S.C. § 1927.

V. CONCLUSION
     For the foregoing reasons, Cooper’s motion for a new trial on damages is denied, but he
is awarded $5,350 in attorneys’ fees and $1,833 in costs. Defendants’ motions for attorneys’
fees and expert fees are denied, but they are awarded $2,398 in costs.


Dated: New York, New York
       March 29, 2021




                                                                               SO ORDERED:
                                                                                                Formatted: Tab stops: 3", Left



                                                                                                Formatted: Tab stops: 3", Left + Not at 0.3" + 0.6" +
                                                                                                0.9" + 1.2" + 1.5" + 1.8" + 3.93"
                                                                                  Sidney H.
                                                                                                Formatted: Keep with next, Tab stops: 3", Left
Stein, U.S.D.J.




                                               12
